 WHITE MOTOR CORPORATION295White Motor CorporationandInternationalUnion,United Automobile,Aerospace andAgriculturalImplementWorkersofAmericaand its Local32,AFL-CIO,Petitioner.Case 8-UC-8.May 2,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSUpon a petition for clarification duly filed underSection 9(b) of the National Labor Relations Act, asamended, a hearing was held before Hearing OfficerFrank Motil, of the National Labor Relations Board.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed. Briefs were filed by the Petitioner and theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.The Petitioner has moved to add approximately12 office clerical employees at the Employer's newgeneral corporate offices, located in a downtownCleveland building, to an existing unit of production,maintenance, and office clerical employees which itrepresents at the Employer's White Truck Division.The Petitioner asserts that the employees it seeks toadd are an accretion to the existing unit.The White Truck Division is in Cleveland. Itoccupies a three-block area from 76th to 79th Streetson the city's east side. Its manufacturing facilitiesenclose on three flanks a six-story building whichnow houses the office personnel of the division. UntilJanuary 1965 the building was also the site of theEmployer's general corporate offices. At that time,however, the Employer moved these offices toErieviewTowers,alargeofficebuilding inCleveland's central business district, between 3 and4 miles from the East 79th Street plants.Since 1936, theWhiteTruckDivisionhasrecognized the Petitioner as collective-bargainingrepresentative of its production, maintenance, andoffice clerical employees. Although the existing unitembraces production and maintenance employeesas well as office clericals, the parties have alwaysnegotiated separate agreements for the latter group.All the contracts covering office clerical employeeswhich the parties have negotiated since 1961 arebetween the Petitioner and the "White TruckDivision of the White Motor Company,"t and refer tothe unit as existing "in the Cleveland Plants."Additionalagreements embodying pension andsupplemental unemployment benefit plans have alsodesignated the Petitioner and theWhite TruckDivision as the contracting parties and cover onlythe Petitioner's unit employees at the East 79thStreet plant complex.Over the last 14 years the Employer has expandedand diversified its business. Until 1953 it wasprimarily a manufacturer of heavy-duty trucks in theCleveland area. Since then, however, it has acquiredtruckmanufacturingfacilitiesatExton,Pennsylvania;Chicago, Illinois;andLansing,Michigan; and has purchased the farm equipmentinterests of Oliver Corporation, Minneapolis-Moline,and Cockshutt Farm Equipment Company. As aresult of its purchases in the farm equipment field,the Employer now also operates plants at CharlesCity, Iowa; South Bend and Shelbyville, Indiana;Brantford,Ontario; and Hopkins, Minnesota. In1965, the Employer turned to the production of largeindustrial engines. It presently operates a factory forthis purpose in Springfield, Ohio. Paralleling thisoverall growth has been the development of theEmployer's White Truck Division. At this time, theDivision employs over 6,000 persons, 4,000 of whomwork in its Cleveland plants. Eight hundred of thelatter are assigned to clerical tasks in the Division'sheadquarters at East 79th Street, Cleveland.Responding to the expansion described above, theEmployer, as indicated previously, in January 1965transferred its general offices, which had beenwithin the East 79th Street plant complex, toErieview Towers. On two floors of this multistoriedofficebuilding, theEmployer's corporate staffprovides consultative and supervisory services forall operating divisions of the company, including theWhite Truck Division at East 79th Street. The workatErieview is specialized by task and embraces,interalia,personnel,marketing,legal,andengineering functions.None of the employees who moved to the Erieviewoffices were bargaining unit personnel. The groupconsisted of high-ranking executives and theiradministrativestaffs.After the transfer, theEmployer created a number of new executivepositions at Erieview and organized, at the samelocation, a subsidiary, White Motor International, tohandle the export activities of the company. Theoffice clerical employees claimed by Petitioner haveIAt the hearing the parties stipulated that the White MotorCorporation is the proper name for the White Motor CompanyThe White Truck Divisionisoneof the former's operatingdivisions164 NLRB No. 34 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen hired by the Employer since its move toErieview.2 Some of them perform job duties in theEmployer's generaloffices, others work for the newsubsidiary,White MotorInternational.There hasbeen no transfer of office clerical employees fromErieview to the East 79th plant complex.The working conditions of the Erieview officeclericals are significantly different from those of theoffice clericals at the East 79th Streetsite.Hiringand supervision are separate,as isthe maintenanceof personnel records. The salary rate ranges forthose clerical job classifications common to bothErieview and East 79th Street differ. For theclassifications involved herein the starting salary ishigher at the East 79th Street complex but, exceptfor the position of receptionist, Erieview clericalpersonnelcan attain,ultimately, higher salaries. AtErieview, salary adjustments are made after a jobperformance evaluation, whereas at East 79th Streetthe adjustments are automatic as well as on merit.At Erieview, office clerical employees are paid bythemonth, at East 79th Street they are. paidbimonthly.Overtime begins after 37-1/2 hours atErieview, and after 40 hours at East 79th Street.With respect to such important fringe benefits asholidays,group insurance, pension programs,The officeclericalsatErieview occupy the followingpositions:bookkeeper,financialplanning clerk,bookkeepingmachine operator,receptionist,office services representative,comptometer operator,mail clerk,expediter,stenographer, clerk-typist, and documentation clerkseverance pay, and educational assistance, thereexistsubstantialdifferencesbetween the twolocations either as to the extent of the benefitprovided, or the way in which the benefit or the planof which it is a part is administered.In light of all the foregoing facts, and bearing inmind particularly that: the downtown location isgeographically separated from the East 79th Streetsite;3 themove to the new location involved notransfer of unit personnel from 79th Street; there hasbeen no subsequent interchange of office clericalsbetween the two locations; the Erieview officeserves a broader function than the office at East 79thStreet in that it provides staff services for the entirecorporation;4 and there are substantial differencesbetween the working conditions5 of office employeesat the two locations, we find that the Erieview officeclericals are not an accretion to the unit existing atthe East 79th Street site. Accordingly, we shalldismiss the petition.ORDERIt is hereby ordered that the petition to clarify theunit be, and it hereby is, dismissed.3YoungstownSheet &Tube Co, 132 NLRB 6824 Swift & Company,119 NLRB 15565ComptometerCorporation,135 NLRB 74, see alsoHouckTransport Company,130 NLRB 270, 271;Food FairStores, Inc ,138 NLRB1, 4,PullmanIndustries, Inc.,159 NLRB 580.